It gives me great pleasure at the outset, Sir, to
extend to Mr. Opertti my sincere congratulations on his
election to the presidency of the General Assembly at its
fifty-third session. We are confident that his political
perspicacity and wide knowledge of international affairs
will guarantee the success of the work of this Assembly.
His election is an acknowledgement by the international
community of the active role that his friendly country,
Uruguay, is playing at both the regional and the
international level for the establishment and enhancement
of cooperation between peoples and the consecration of
the universal principles of peace and justice.
I should also like to extend to his predecessor,
Mr. Hennadiy Udovenko, my warmest thanks and
appreciation for the competence and dedication he
demonstrated in discharging his responsibility in order to
strengthen the foundations of change and structural reform
of our international Organization so as to enable it to
enter the next century with the necessary efficiency and
effectiveness.
I also wish to pay tribute to the Secretary-General,
Mr. Kofi Annan, for his continuous and dedicated efforts
to strengthen and restructure the Organization and for his
eagerness to bolster international peace and security and
the peaceful settlement of conflicts.
The last decade of the twentieth century has been
characterized by fiftieth anniversary celebrations
commemorating the creation of many international
institutions, including the United Nations. As the
international community moves towards the twenty-first
century, it is called upon to evaluate its accomplishments
20


in giving effect to the principles and goals of the United
Nations and in delineating the contours of the future with
a view to ensuring security, peace and development for all
the peoples of the world.
In this regard, ensuring a better world for future
generations — a world in which security, justice, stability
and prosperity for all prevail — remains the highest
common goal, whose achievement requires efforts by all.
This requires the international community to show an
unwavering determination and to sustain efforts to establish
a world order, built by all States, consolidating the
objectives and principles of the United Nations and
fulfilling the spirit and the letter of the Charter, on the basis
of international legitimacy and the principles of democracy,
equality and equity among States.
The new approach adopted by the international
community in the process of reform, which covers all
United Nations structures and fields of activity, offers an
opportunity for consolidating the principle of democracy as
a basis for international relations. In this connection,
Tunisia attaches great importance to strengthening the role
and prerogatives of the General Assembly in all the areas
of its competence as provided for in the Charter of the
United Nations, particularly with regard to the development
and maintenance of international peace and security.
We wish to emphasize once again the need to
revitalize and enhance the role of the General Assembly,
given its universality, representativeness and democratic
character. Strengthening the effectiveness and efficiency of
the General Assembly should go hand in hand with the
reform of the Security Council so as to confirm the
principles of transparency, pluralism and democracy. These
are values which should prevail in international relations
and guide the activities of our Organization and its various
bodies, including the Security Council, in order to enhance
and develop its role in the maintenance of international
peace and security, which, in recent years, has become
increasingly important.
Just as we expect the Security Council to act
effectively and to fulfil its mission in the best way possible,
we also stress the need to give that body a globally
representative character that takes into account the interests
of developing countries and reflects the reality of the world
following the end of the cold war by expanding its
membership to include all regional groups. In this respect,
we stress our support for the request of the Group of
African States, reaffirmed at the Ouagadougou summit,
which calls for the allocation of two permanent seats to be
occupied on a rotational basis by States from Africa, with
the enjoyment of the same privileges as those of the
current holders of permanent seats.
However, the process of Security Council reform
should not be limited to restructuring that body. The
rationalization of the Council’s working methods is
needed so as to strengthen and consolidate one of the
Charter’s most important principles, that of compliance
with and respect for international legitimacy by all. In this
connection, we emphasize the need to review the veto
right, whose use should be confined to the areas covered
by Chapter VII of the Charter.
We also believe that the sanctions regime practised
by the Security Council should be reviewed to ensure the
protection of populations, prevent their suffering and
guarantee their right to development and to a life of
dignity, and take into account the interests of
neighbouring countries which have economic and
commercial relations with the country targeted for
sanctions. A specified time-frame should also be set up
for the implementation and lifting of sanctions. In this
connection, we stress the necessity of respecting Iraq’s
sovereignty and territorial integrity and of implementing
the relevant resolutions of the Security Council, including
those resolutions dealing with Kuwaiti prisoners and
missing persons.
As we pay tribute to the Secretary-General, Mr. Kofi
Annan, for his efforts to contain the crisis between Iraq
and the United Nations Special Commission, we call upon
him to increase his efforts and to undertake the required
initiative for a comprehensive review of the situation with
a view to finding a solution acceptable to all parties
which would accelerate the lifting of the sanctions
imposed on the brotherly Iraqi people.
Regarding the Lockerbie issue, Tunisia has expressed
optimism over the recent developments, which could
accelerate the achievement of a just and satisfactory
settlement of this issue, taking into account the
willingness demonstrated by the brotherly country of
Libya and other concerned parties to deal in a positive
manner with the ideas already put forward. We encourage
all parties to move ahead in that direction so that the
embargo imposed on the brotherly Libyan people can be
lifted.
With respect to the Middle East peace process,
Tunisia has since the very beginning supported and
worked relentlessly for its success. We wish once again
21


to express our deep concern about the present status of the
process. We warned that setbacks and deadlocks would
result from Israel’s continued policy of fait accompli and its
refusal to honour its commitments and to implement the
agreements that were concluded.
We believe that it will not be possible to reach a just,
comprehensive and lasting solution to the Middle East
question without Israel’s compliance with international
legitimacy represented by the relevant United Nations
resolutions and based on the principles outlined in the
Madrid process, particularly that of “land for peace”.
Tunisia, which supports the just Palestinian cause,
welcomes the resolution adopted by the General Assembly
at its last session enhancing the status of Palestine as
observer at the United Nations. We hope that this step will
soon be followed by international recognition of an
independent Palestinian State with Al-Quds al-Sharif as its
capital.
Increased efforts by the international community to
consolidate democratic relations among States and to
strengthen international legitimacy in the conduct of world
affairs are imperative for the foundation of a balanced
international order that guarantees a better life for future
generations and promotes conditions of stability in the
security, economic and social dimensions.
With regard to security, many regions of the world
continue to be torn by war and conflicts, and their
populations still endure suffering and tragedies due to the
absence of stability and security. In our view, the best
solution to these problems is to pre-empt crises through
preventive diplomacy so as to eliminate their causes in the
fastest and most effective way. The international
community has successfully adopted this right approach and
has been able to contain a number of conflicts through
mediation, good offices and other peaceful means.
The United Nations has also achieved considerable
successes in the context of peacekeeping operations in
many parts of the world, enabling it to contain conflicts
either by interposing itself between the belligerents or by
supervising the conclusion of peace agreements or by
following up on their implementation. In addition, the
United Nations has intensified cooperation with regional
organizations within the framework of respect for the
national sovereignty and political independence of States,
and non-interference in their internal affairs.
Nevertheless, these efforts remain insufficient, given
the challenges that persist in many regions of the world,
in particular, the African continent. Africa continues to
face difficulties and diverse problems which are
increasing its burden and hindering its efforts to achieve
stability and development.
In this respect, Tunisia has welcomed the Security
Council’s initiative regarding the situation in Africa. We
believe that the Secretary-General’s report in this regard
was well timed, expressing concern about the situation
and offering help to the African continent to find
solutions capable of enhancing its security and
development.
We hope that this orientation will be confirmed by
continued United Nations support for the Mechanism for
Conflict Prevention, Management and Resolution of the
Organization of African Unity through adoption of
practical measures designed to help the integration of
African States in the world economy.
We believe that a lasting peace can be established
only through total dismantling weapons of mass
destruction, particularly nuclear weapons, whose
formidable arsenals constitute a continued threat to
humanity. It has become clear that the current nuclear
non-proliferation regime cannot by itself eliminate the
danger that the arms race poses to humanity with its
ominous implications. Therefore it has become imperative
that the international community increase its efforts to
adopt practical measures aiming at eliminating all
weapons of mass destruction, without exception, and
banning their proliferation and stockpiling.
While working towards that objective, the
international community should strenuously endeavour to
ensure the safety of non-nuclear States and to prohibit the
use and the threat of the use of nuclear weapons against
the sovereignty, territorial integrity and peoples of those
States. We also emphasize the need for creating nuclear-
weapon-free zones so as to put an end to continued
threats to the security of countries and to open new vistas
for the establishment of peace, security and stability
throughout the world. In this context, Tunisia calls for the
urgent creation of a nuclear-weapon-free zone in the
Middle East, considering that all the countries of the
region except Israel have adhered to the Treaty on the
Non-Proliferation of Nuclear Weapons.
With regard to conventional weapons, we express
our satisfaction at the signing at Ottawa of the
22


Convention on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and on
Their Destruction. Tunisia hastened to sign that Convention,
believing that an end should be put to the great suffering
that unarmed civilians are enduring because of these
weapons. Hence, the necessary legal measures are being
taken for Tunisia’s ratification of the Convention.
We believe that peace and security cannot be
established in the world without achieving economic and
social development and ensuring conditions of well-being
and dignified living for all peoples.
Meeting the major challenges confronting developing
countries starts with the establishment of a world economic
order founded on equality and solidarity so as to enable
developing countries to be integrated in the world economy
and to attract the required flow of capital and direct
investment needed to support their development efforts.
The financial crisis that certain developing countries
are experiencing confirms our belief that the economic
globalization in which we have placed high hopes has,
despite its positive aspects, negative repercussions on the
world economy, particularly on the stability of the
economies of developing countries.
We call upon the international community and all
United Nations agencies, in cooperation with the Bretton
Woods institutions, to speed up taking the necessary
measures that will overcome the negative aspects of
globalization. Therefore, we support the search for effective
multilateral mechanisms to control international capital
flows and monetary fluctuations in order to ensure fair
competition and to organize financial transactions on sound
and solid bases. In this context, my country supports the
initiative taken by the Movement of Non-Aligned Countries
to establish a high-level mechanism of consultation between
the Movement and the Group of Eight most industrialized
countries.
We also believe that in the absence of a radical
solution to the debt problem, efforts to liberalize the
economies of developing countries will remain insufficient.
In this regard, I would like to recall the proposal made by
Mr. Zine El Abidine Ben Ali, President of the Republic of
Tunisia, with respect to finding a solution to the problem of
external debt by applying those debts to the implementation
of environmental, social and other priority projects in
developing countries.
Working for the adjustment of the globalization
process is not, in our opinion, limited to the pivotal role
played by international organizations and financial
institutions. Increasing efforts at the national and regional
levels are also needed. In this context, Tunisia has striven
to make its financial structures more efficient and to
strengthen the factors of sustainable development through
concentrating on the enhancement of human energies,
establishing the state of law and institutions, protecting
human rights and public freedom and strengthening
democracy, which is based on the participation of civil
society with all its components in decision-making.
Aware of the importance of economic and
geographic groupings in advancing the economies of
developing countries, promoting man and facing the
challenges of globalization, Tunisia has adopted a
comprehensive strategy that reconciles the imperatives of
security and the requirements of cooperation with
economic complementarity and solidarity among States.
That strategy is also based on strengthening the Maghreb
area, establishing partnership with the European Union
through the creation of a free trade zone and
consolidating its relations with all countries, particularly
those of Africa.
The international conferences which have been held
in recent years, particularly the Vienna World Conference
on Human Rights, the Beijing Conference on Women and
the Copenhagen World Summit on Social Development,
have enabled the international community to develop
coherent plans of action, addressing many social problems
which still hinder the progress, the stability and the
security of peoples.
Tunisia calls for increased efforts to ensure full
implementation and genuine follow-up of the decisions,
recommendations and plans of action adopted by those
conferences and for the necessary measures to apply
them.
While we recognize the responsibility of States in
implementing economic policies which ensure the right of
their citizens to development, we also emphasize the need
to establish equitable international economic relations
which take into account the right of all countries,
particularly developing countries, to comprehensive and
sustainable development. We also call upon United
Nations organs, funds, programmes and specialized
agencies to shoulder their responsibilities and help
developing countries carry out their economic
programmes.
23


The continued shrinkage of resources allocated for
United Nations economic and social activities is a matter of
concern to us. Therefore, we call again for the
implementation of General Assembly resolutions stressing
the need to provide additional funds for development. We
also urge the international community, and particularly rich
countries, to honour their commitments so as to give
impetus to their efforts in the area of economic and social
development.
The year 1998 marks the fiftieth anniversary of the
Universal Declaration of Human Rights. This coincides
with the start of the evaluation of the follow-up of the
recommendations adopted at the Vienna World Conference
on Human Rights. We believe that the international
community should take this ideal opportunity to reaffirm its
commitment to promoting and protecting human rights as
well as to develop a clear plan in this regard for the future.
Tunisia takes note with satisfaction of the pioneering
role played by the United Nations in promoting human
rights, a matter which is in the forefront of its priorities, in
accordance with an approach based on a comprehensive and
coherent vision of those rights. Tunisia has contributed to
the formulation of that approach. Nevertheless, we feel that
these achievements are not enough. Poverty and exclusion
continue to disrupt social stability in many countries. These
are phenomena which also threaten the gains made in the
field of human rights and constitute challenges which
should be met with the required efficiency and
effectiveness. The international community should, in our
opinion, confirm the values of tolerance and disseminate
them as a basic platform for promoting human rights and
deepening the culture of human rights among societies
throughout the world.
We also emphasize that great importance should be
given to the right to development and the need to remove
all obstacles to the effective exercise of that right.
In implementing its social and economic policy,
Tunisia has adopted a comprehensive and integrated
strategy aimed at the advancement of human beings. It has
worked to honour all the commitments it has made by
adhering to human rights conventions. At the initiative of
the President of the Republic, many amendments to enact
legislation have been introduced with a view to
strengthening democracy and pluralism, promoting and
safeguarding human rights, disseminating the culture of
human rights, strengthening national institutions and
mechanisms working in this field and protecting individual
and group liberties as well as the rights of women and the
child.
In the area of social and economic development,
Tunisia has increased its efforts to ensure a dignified life
for members of all social sectors. It has focused its policy
in this field on the enhancement of social integration, the
struggle against poverty and the promotion of
employment for all. In formulating its policy, Tunisia has
been eager to involve all components of civil society in
defining a comprehensive strategy and in taking necessary
measures to carry out programmes of economic and social
development.
Social solidarity is one of the pillars of Tunisia’s
policy in combating poverty and all forms of exclusion.
The National Solidarity Fund, set up in 1992 at the
initiative of the President of the Republic and
subsequently reinforced by the creation of the Tunisian
Solidarity Bank, has provided funds for many projects for
low-income groups and has made possible the integration
of underprivileged regions into the national economy.
With respect to the consolidation of its employment
policy, Tunisia recently formulated a comprehensive
strategy manifested in the adoption of a national
declaration on employment. That declaration was drafted
following broad consultations in which all the country’s
active forces took part; this was signed by all of our
political parties, trade unions and professional
associations.
Tunisia’s approach to the formulation and
implementation of its economic and social policy is based
on the conviction that the phenomena of exclusion,
marginalization and social discrimination create threats to
the very foundations of stability and security, which are
essential for the progress and prosperity of peoples. The
struggle against those phenomena is the most appropriate
means for eradicating terrorism in all its forms and
manifestations, organized crime and drug-trafficking.
In that connection, we once again urge the
international community to increase its efforts to combat
terrorism by setting up a global strategy and taking the
necessary legal measures to contain and uproot that
phenomenon.
Increased international awareness of the great danger
of the drug phenomenon, which was illustrated in the
convening of a special session of the General Assembly
in June 1998 on the common struggle against drugs,
24


encourages us to support the efforts being made by the
Commission on Crime Prevention and Criminal Justice to
formulate a draft United Nations framework convention
against organized crime. We hope that these efforts will
succeed, for the international community is in urgent need
of such an instrument.
In the same context, Tunisia welcomes the
recommendations of the World Conference of Ministers
Responsible for Youth, held recently in Lisbon, and stresses
the need to ensure that the implementation of the decisions
taken at that conference is followed up. This will allow us
to deal with the concerns of young people, develop their
sense of responsibility and properly prepare them to assume
the responsibility of managing tomorrow’s world.
The Diplomatic Conference held at Rome in June and
July 1998 on the creation of the International Criminal
Court and the extensive participation of Member States and
non-governmental organizations in that Conference, testify
to the great importance we all accord to the creation of
such a court, whose task will be to deal with heinous
crimes against humanity and to punish their perpetrators.
Tunisia participated in the Conference and voted in
favour of the statute of the Court. While expressing
satisfaction at the agreement reached on the creation of
the Court, we would like to stress once again the
importance of ensuring its independence and neutrality.
Given the need to respect the principle of national
sovereignty, Tunisia supports the consensus reached on
the complementary character of the jurisdiction of the
International Criminal Court and on the need to accord
priority to national legal systems, which should retain the
initiative of prosecution.
We look forward to the advent of the new century
with high hopes, and we call upon all States to evaluate
what we have achieved so as to pursue joint action, to
confront remaining challenges and to spare humanity from
suffering like that which it has endured throughout the
current century. This is a task that requires firm political
will from all of us in order to meet the aspirations of our
peoples to security, stability, growth and cooperation.
Our devotion to the principles and purposes of the
Charter of the United Nations, the consolidation of
international legality and democratic practice among
nations, and the implementation of the process of the
reform of the United Nations system to serve those
principles and goals are undoubtedly the best means by
which to lay the foundations of a better world, a world
which we shall shape and build together for future
generations.